GUNNING-HAM, J.
(Concurring). — This cause was tried before the court, a jury having been waived. Paragraph 528 of the Civil Code of 1913 provides that:
“ . . . The court may in any case, and shall, at the request of either party, make written findings of fact, stating the facts found by the court and the conclusions of law separately.”
The expression “make written findings of fact,” in my opinion, requires the trial judge to make findings of the ultimate facts which, when filed, is in all material respects a special verdict.
Paragraph 538 of the Civil Code of 1913 prescribes as follows:
“The special verdict must find the facts as established by the evidence, and not the evidence by which they are established, and the findings must be such as that nothing remains *217for the court but to draw from such facts the conclusions of law.”
When the trial judge makes and files written findings of fact, the findings so made and filed must be such as that nothing remains for the court but to draw from such facts the conclusions of law, and file such conclusions of law separately. The findings of fact involved in this record, in my opinion, are not the finding by the court of the ultimate facts, but the findings of the evidence; the trial court recites the evidence given by the witnesses. From this evidence recited the ultimate fact to be drawn is that the corporation gave no information and made no representations to Smith upon which he could rely and act to his disadvantage. Because Burgoon was secretary of the corporation is no legal reason to assert that he was authorized to give information or make representations which would bind the corporation and close its mouth. Consequently, from the evidence recited in the purported findings, the fact appears that the information given Smith and the representations made to Smith were given and made by one without authority from the corporation, and consequently such information and representations were not given nor made by the corporation.
Had the trial court found this ultimate fact from the evidence in the case, and this is the only ultimate fact established by the evidence, but one conclusion of law could follow, and that conclusion is that the corporation is not estopped to assert its rights to the property involved as against Smith.
For these reasons, I concur in the judgment of the majority of the court.